               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00362-MR
            [CRIMINAL CASE NO. 1:16-cr-00147-MR-WCM-1]


CARL JACK HALL,                  )
                                 )
                   Petitioner,   )
                                 )
vs.                              )                            ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [CV Doc. 1].1

I.    PROCEDURAL BACKGROUND

      On December 6, 2016, Petitioner Carl Jack Hall (“Petitioner”) was

charged in a Bill of Indictment with one count of receipt of child pornography

in violation of 18 U.S.C. § 2252A(a)(2)(A) (Count One) and one count of

possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)B)



1 Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV,” denoting that the document is listed on the docket in
the civil case file number 1:20-cv-00362-MR, or the letters “CR,” denoting that the
document is listed on the docket in the criminal case file number 1:16-cr-00147-MR-
WCM-1.
(Count Two).       [CR Doc. 1: Indictment].          Petitioner moved to suppress

evidence that was allegedly obtained in violation of his rights under the

Fourth Amendment and to dismiss the Indictment for outrageous

government conduct.2 [CR Doc. 18; see CR Docs. 27, 33]. The Magistrate

Judge recommended that Petitioner’s motion to suppress and to dismiss be

denied for the reasons stated in his Memorandum and Recommendation.

[CR Doc. 40]. Petitioner waived filing objections. [CR Doc. 41]. Thereafter,

this Court accepted the Magistrate’s Memorandum and Recommendation

and denied Petitioner’s motion to suppress. [CR Doc. 44]. On January 2,

2018, the Government filed its witness list for trial. [CR Doc. 45]. Neither

David Cavanaugh nor Samantha Ashe was listed. [Id.].

      On January 3, 2018, jury selection was conducted. Before the jury was

selected, the Court allowed the Government to introduce the plea agreement

offered to Petitioner on the record. [CR Doc. 88 at 3: Jury Selection Tr.].

The Government noted, without objection, that it sent an email to Petitioner’s

attorney on February 9, 2017 including the proposed plea agreement and


2Petitioner challenged the way law enforcement identified those individuals accessing
child pornography in the “Playpen” child pornography website. In December 2014, due
to a glitch that revealed the website creator’s real Internet Protocol (IP) address, which
would have been otherwise well hidden, the FBI was able to locate the creator of Playpen.
On February 20, 2015, after having obtained a warrant from a magistrate judge in the
Eastern District of Virginia, the FBI took administrative control over Playpen for 13 days.
During that time, the FBI identified approximately 8,000 individuals to investigate. [CR
Doc. 40 at 3-8]. Petitioner was one of those individuals.
                                            2
factual basis. [Id. at 4]. Pursuant to this plea agreement, Petitioner could

have pleaded guilty to Count Two, for possession and access with intent to

view child pornography, and the Government would have dismissed Count

One. [See id. at 4-5]. The factual basis, which contained facts consistent

with the elements of Count Two and associated relevant conduct, was

incorporated into the plea agreement. [See id. at 5-6]. Count Two had no

mandatory minimum sentence and a statutory maximum of 20 years, while

Count One carried a mandatory minimum sentence of five years and a 20-

year maximum sentence. [Id. at 5]. Petitioner acknowledged on the record

that he had reviewed the agreement with his attorney and decided not to

accept it. [See id. at 5-6].

         On January 12, 2018, the Government filed an amended witness list,

which included David Cavanaugh.                   [CR Doc. 46].      The next day the

Government filed a second amended witness list, which also included

Samantha Ashe. [CR Doc. 47]. Petitioner proceeded to trial on January 16,

2018.       The Government called several witnesses, including Ashe and

Cavanaugh. [See CR Doc. 85 at 2: Trial Tr.]. Cavanaugh testified, in

pertinent part, as follows. Cavanaugh lived with Petitioner in or around 2015

for a period of approximately four to six months at Aston Park Tower3 in


3   Aston Park Tower was consistently referred to as “Ashton” Park Tower at trial.
                                              3
Asheville, North Carolina. [Id. at 64-65]. Cavanaugh was introduced to

Petitioner by Ashe. [Id. at 65, 70]. While Cavanaugh lived with Petitioner,

Cavanaugh frequently saw Petitioner use a computer, which was protected

by fingerprint access.    Only Petitioner was able to access Petitioner’s

computer, although Petitioner would allow others to use it once accessed.

[Id. at 68, 70]. Cavanaugh further testified that he saw Petitioner viewing

child pornography on the computer one time in 2015 at Aston Park Tower.

[CR Doc. 85 at 72].      In 2016, for approximately two or three months,

Cavanaugh lived with Petitioner at a hotel. [Id. at 73]. While staying together

at the hotel, Cavanaugh witnessed Petitioner viewing a pornographic video

depicting young girls engaging in sexual activities. [Id. at 75-76]. After this

second incident, Cavanaugh moved out of the hotel because he did not like

what he saw Petitioner doing. [Id. at 76].

      Samantha Ashe testified, in pertinent part, as follows. In or around

2014 and 2015, Ashe frequently visited Petitioner’s apartment in Aston Park

Tower. [CR Doc. 85 at 97, 109, 111]. She stayed overnight only a handful

of times. [Id. at 111]. During that period, Petitioner had a laptop computer

that was fingerprint and password protected. Only Petitioner’s fingerprint

was programmed to allow access to the computer and Petitioner did not

share the password with anyone. [Id. at 99-100]. Petitioner was “always on


                                       4
the computer.” [Id. at 102, 114]. Petitioner would sometimes tell Ashe that

she could not use the computer because he was “downloading software.”

[Id. at 103]. Petitioner could build his own computer and told Ashe that “there

was, like, a black hole … a whole Internet that people [don’t] know about”

and where “people don’t know where you’re going.” [Id. at 103-04]. Ashe

once saw Petitioner viewing a pornographic video, which depicted a man

“shaving a little girl’s private area.” [Id. at 104, 106, 114-15]. Ashe never

saw anyone but Petitioner viewing child pornography at the apartment. [Id.

at 107]. Ashe did not report Petitioner to the police because she did not

know it was illegal to view such images available on the internet. [Id. at 115].

      Petitioner’s counsel moved for a judgment of acquittal under Rule 29

of the Rules of Criminal Procedure at the close of the Government’s

evidence. [CR Doc. 85 at 137]. Counsel argued that while the Government

proved that the computer identified as Petitioner’s contained child

pornography, the Government had not proven that it was Petitioner and not

someone else in the apartment that put it there. [Id.]. The Court denied

Petitioner’s Rule 29 motion, reasoning that, “taking the evidence in the light

most favorable to the government a rational jury could determine that the

defendant was the one who had sole access to the computer for the purpose




                                       5
of receiving and possessing and dealing with the images on that computer.”4

[Id. at 139].

      Petitioner then testified on his own behalf. He explicitly and repeatedly

denied ever accessing or viewing any child pornography on his computer

and surmised that guests in his apartment, who had access to his password,

must have been responsible for the pornography. [See id. at 155-215].

Specifically, Petitioner testified that he gave out his WiFi password to guests

and that the WiFi password was the same as his computer password. He

further testified that he wrote the WiFi password (and, therefore, his

computer password) on a piece of masking tape on the router. [Id.]. He also

testified that Cavanaugh was “a whole lot more capable than [he] let on.” [Id.

at 166].

      The jury found Petitioner guilty on both counts. [CR Doc. 55: Jury

Verdict]. A probation officer prepared a Presentence Investigation Report

(PSR) in advance of sentencing. [CR Doc. 67: PSR]. The probation officer

recommended a Total Offense Level of 32, which included a total increase

of 12 levels for specific offense characteristics under U.S.S.G. §2G2.2(b),

and a criminal history category of IV. [Id. at ¶¶ 20-23, 30, 56]. This yielded


4Petitioner’s attorney renewed her Rule 29 motion at the close of all the evidence. The
Court denied it for the same reason as stated at the end of the Government’s evidence.
[CR Doc. 85 at 221-22].
                                           6
a guideline range of 168 to 210 months’ imprisonment. [Id. at ¶ 118]. At

sentencing, however, the Court found the guideline range to be “of no

guidance to the court in this case as it is with respect to the vast majority of

cases under this statute.” [CR Doc. 87 at 34: Sentencing Tr.]. The Court,

instead, “look[ed] strictly to the factors for sentencing under the statute

Section 3553(a).”      [Id.].   Ultimately, the Court sentenced Petitioner to

concurrent sentences of 108 months on each count. [CR Doc. 72 at 2; see

CR Doc. 87 at 37]. Judgment was entered the next day. [Id.].

      Petitioner appealed the Court’s judgment. [CR Doc. 74: Notice of

Appeal].    On appeal, Petitioner challenged the denial of his motion for

judgment of acquittal under Rule 29 and the propriety of one of the Court’s

jury instructions and argued that, at sentencing, the Court deprived him of

effective assistance of counsel. United States v. Hall, 785 Fed. App’x 98, 99

(4th Cir. 2019). The Fourth Circuit affirmed this Court’s judgment on August

29, 2019. Id. at 101. Petitioner did not petition the Supreme Court for a writ

of certiorari.

      On December 4, 2020, Petitioner timely filed the instant Section 2255

Motion to Vacate.5 [CV Doc. 1]. In his motion, Petitioner argues that he


5Petitioner declared under penalty of perjury that he placed his motion in the prison
mailing system on November 27, 2020 and the correctional facility’s stamp on the
envelope reflects the same. [CV Doc. 1 at 12; CV Doc. 1-7 at 2].
                                         7
received ineffective assistance of counsel where (1) his attorney identified

and disclosed witnesses who may testify for the defense when she knew the

witnesses were going to testify against the defense, and one of these

witnesses was previously unknown to the Government; (2) there was a

conflict of interest between Petitioner and his attorney; (3) his attorney’s

representation was deficient relative to a plea bargain; and (4) Petitioner was

not consulted on the issues raised in his direct appeal. [CV Doc. 1 at 4-5, 7-

8]. For relief, Petitioner asks “to be allowed to accept whatever plea bargain

and terms originally offered.” [Id. at 12]. He does not request a new trial.

[See id.].

II.   STANDARD OF REVIEW

      A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings” to determine whether


                                       8
the petitioner is entitled to any relief on the claims set forth therein. After

examining the record in this matter, the Court finds that Petitioner’s Motion

to Vacate can be resolved without an evidentiary hearing based on the

record and governing case law. See Raines v. United States, 423 F.2d 526,

529 (4th Cir. 1970).

III.   DISCUSSION

       The Sixth Amendment to the U.S. Constitution guarantees that in all

criminal prosecutions, the accused has the right to the assistance of counsel

for his defense. See U.S. Const. Amend. VI. To show ineffective assistance

of counsel, Petitioner must first establish deficient performance by counsel

and, second, that the deficient performance prejudiced him. See Strickland

v. Washington, 466 U.S. 668, 687-88 (1984). The deficiency prong turns on

whether “counsel’s representation fell below an objective standard of

reasonableness ... under prevailing professional norms.” Id. at 688. A

reviewing court “must apply a ‘strong presumption’ that counsel’s

representation was within the ‘wide range’ of reasonable professional

assistance.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting

Strickland, 466 U.S. at 689). The Strickland standard is difficult to satisfy in

that the “Sixth Amendment guarantees reasonable competence, not perfect

advocacy judged with the benefit of hindsight.” See Yarborough v. Gentry,


                                       9
540 U.S. 1, 8 (2003).     The prejudice prong inquires whether counsel’s

deficiency affected the judgment. See Strickland, 466 U.S. at 691. A

petitioner must demonstrate “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” Id. at 694.       In considering the prejudice prong of the

analysis, a court cannot grant relief solely because the outcome would have

been different absent counsel’s deficient performance, but rather, it “can only

grant relief under . . . Strickland if the ‘result of the proceeding was

fundamentally unfair or unreliable.’” Sexton v. French, 163 F.3d 874, 882

(4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively

proving prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If

the petitioner fails to meet this burden, a reviewing court need not even

consider the performance prong. Strickland, 466 U.S. at 670.

      A.    Conflict of Interest

      To establish ineffective assistance arising from a conflict of interest, a

“petitioner must show (1) that his lawyer was under ‘an actual conflict of

interest’ and (2) that this conflict ‘adversely affected his lawyer’s

performance.’” United States v. Nicholson, 475 F.3d 241, 249 (4th Cir. 2007)


                                       10
(quoting Cyler v. Sullivan, 446 U.S. 335, 348 (1980)). “An actual conflict of

interest arises ‘when a defense attorney places himself in a situation

inherently conducive to divided loyalties … If a defense attorney owes duties

to a party whose interests are adverse to those of the defendant, then an

actual conflict exists.’” Whelchel v. Bazzle, 489 F.Supp.2d 523, 535 (D.S.C.

Dec. 18, 2006) (quoting Duncan v. State, 315 S.E.2d 809, 811 (S.C. 1984)).

      Here, Petitioner claims he is entitled to relief under § 2255 because of

an alleged conflict of interest between himself and his attorney. Petitioner

does not explain or describe the nature of the alleged conflict of interest itself,

but only recites a laundry list of disagreements with his attorney. [See CV

Doc. 1-4 at 1-3]. For instance, Petitioner states that his attorney refused to

get Petitioner a bond hearing because she claimed that Petitioner “[is] a

threat to his community;” revealed the nature of the charges against

Petitioner to an employee of Homeward Bound because she “felt it was [her]

responsibility;” told Petitioner during the course of one of their interviews that

she “just want[ed] to know the truth;” prepared a motion that contained a

mistake, which she fixed after Petitioner “threatened to contact the

newspapers about her lack of diligence if she did not correct the matter;” and

refused to remove a prospective juror who “twice made it clear that she was

emotionally involved somehow in the topic of the charges.” [Id.].


                                        11
      Petitioner has not supported a claim of ineffective assistance arising

from his attorney’s alleged conflict of interest. Petitioner fails in the first

instance to show that an actual conflict of interest existed. Petitioner has not

shown or even suggested that his attorney was in a position of divided

loyalties or owed a duty to a party whose interests were adverse to

Petitioner’s. See Whelchel, 489 F.Supp.2d at 535. Rather, Petitioner’s list

of complaints is just that.     Moreover, to the extent Petitioner’s claims

implicate decisions related to trial strategy, trial counsel “are permitted to set

priorities, determine trial strategy, and press those claims with the greatest

chance of success.” United States v. Mason, 774 F.3d 824, 828 (4th Cir.

2014). Such claims, as framed by Petitioner, will not be entertained here, as

every effort must “be made to eliminate the distorting effects of hindsight.”

Strickland, 466 U.S. at 689, 104 S. Ct. at 2052. Moreover, Petitioner does

not show how he was prejudiced as a result of this alleged, though

unsupported, conflict. This claim will, therefore, be dismissed.

      B.    Plea Bargain

      Defendants are entitled to effective assistance of competent counsel

during plea negotiations. McMann v. Richardson, 397 U.S. 759, 771, 90 S.

Ct. 1441 (1970). Effective assistance of counsel at the plea-bargaining stage

requires that defense counsel “communicate formal offers from the


                                        12
prosecution to accept a plea on terms and conditions that may be favorable

to the accused.” Missouri v. Frye, 566 U.S. 134, 145, 132 S. Ct. 1399, 1408

(2012). This duty certainly applies where a plea offer is formal and with a

fixed expiration date.   Id.   Moreover, “it is the responsibility of defense

counsel to inform a defendant of the advantages and disadvantages of a plea

agreement and the attendant statutory and constitutional rights that a guilty

plea would forego.” Libretti v. United States, 516 U.S. 29, 50-51, 116 S. Ct.

356, 368 (1995).

     “To show prejudice from ineffective assistance of counsel where a plea

offer has lapsed or been rejected because of counsel’s deficient

performance,” a petitioner must “show a reasonable probability that the end

result of the criminal process would have been more favorable by reason of

a plea to a lesser charge or a sentence of less prison time.” Frye, 566 U.S.

at 147, 132 S. Ct. at 1409.

     Petitioner contends that “counsel discussed the plea arrangement with

[him] only once.” Petitioner claims that “[i]t was spoken of in a derogatory

manner and during the context of allowing her to challenge the F.B.I. in

Court.” [CV Doc. 1-5 at 1]. Petitioner also asserts that “the advantages and

disadvantages of the Plea agreement” were never explained. [Id. at 2]. The

record here, however, plainly demonstrates that counsel discussed the plea


                                      13
agreement, which included the incorporated factual basis, with Petitioner.

He acknowledged on the record that it was his decision not to accept it and

to proceed to trial, and that he was satisfied with counsel’s services in this

regard. [CR Doc. 88 at 5-6]. Now, however, Petitioner asks to be given a

second chance to plead in accord with the “plea bargain and terms originally

offered.” [CV Doc. 1 at 12]. Having chosen to have the jury decide and

having been convicted, there is no basis in the record to allow Petitioner to

now re-open and accept the plea he rejected.

      Moreover, Petitioner maintained his innocence through sentencing,

going so far as to blame others at trial, including his own friends, for

accessing the images. It seems highly dubious that Petitioner would have

accepted a plea deal even with the most thorough explanation of the

advantages and disadvantages of pleading guilty in any event. The Court

will, therefore, dismiss this claim for relief under § 2255.

      C.    Trial Witnesses

      Petitioner claims that his counsel’s assistance was ineffective

because she identified witnesses for trial who she knew were going to give

hostile testimony and because one of these witnesses, presumably




                                       14
Cavanaugh, was previously unknown to investigators.6 Petitioner further

argues that, without the testimony of these witnesses, his Rule 29 motion

would have been granted because “the Judge denied said motion due to the

presence of the Witnesses … only.” [CV Doc. 1-3 at 1-2]. Petitioner’s claim

is without merit.

      Petitioner grossly mischaracterizes the Court’s ruling on Petitioner’s

Rule 29 motion at trial. In response to Petitioner’s counsel’s argument, the

Government argued as follows:

                   Your honor, taking the evidence in the light
             most favorable to the government, you will find we
             have a computer where there is no evidence that
             anyone ever accessed child pornography on it except
             for the defendant. It’s complete with computer
             forensic information that matches this particular
             computer to the Play Pen website by virtue of its
             MAC address that this computer accessed particular
             posts on there that caused the images to be received
             on that computer and that there are in fact evidence
             of accessing child pornography.

                    And that the evidence of the Play Pen access
             is in fact on that computer. There we look to see if
             there is child pornography on there. And, yes, indeed
             there is child pornography. And we can see from
             analyzing the computer the instances of accessing
             child pornography, it can be found, is frequent. There
             are file names indicative of child pornography that
             are accessed once a week or several times a month,

6 No defense witness list was filed before trial, nor does the record support Petitioner’s
claim that Cavanaugh was unknown to investigators before Petitioner’s counsel allegedly
identified Cavanaugh.
                                           15
           or just dozens of times throughout the period in which
           this is the computer in possession of Mr. Hall. We
           also have witnesses who came to testify that saw him
           in possession and control of the computer, and that
           they saw child pornography on that computer in his
           possession.

                 Your honor, just taking all of these
           circumstances in the light most favorable to the
           government, we think you should deny the
           defendant’s motion.

[CR Doc. 85 at 137-38]. As noted above, the Court found, “in taking the

evidence in the light most favorable to the government a rational jury could

determine that the defendant was the one who had sole access to the

computer for the purpose of receiving and possessing and dealing with the

images on that computer and that … a sufficient body of evidence has been

presented to get beyond the Rule 29 stage.” [Id. at 139]. As such, in denying

the Rule 29 motion, the Court did not rely on the testimony by Ashe or

Cavanaugh that they had witnessed Petitioner viewing child pornography.

Rather, the Court noted that there was a sufficient body of evidence from

which a rational jury could conclude that Petitioner had sole access to his

computer. Moreover, absent the testimony of Ashe and Cavanaugh at this

stage, there would have been no evidence of other individuals who could

have been responsible for accessing the pornography on Petitioner’s

computer, only undisputed forensic evidence. After denial of the Rule 29


                                     16
motion, Petitioner testified that many others who visited his apartment,

including Ashe and Cavanaugh, had access to his computer and that

someone else was responsible for the child pornography on his computer.

     Petitioner has failed to show deficient performance or prejudice on this

issue. As to Ashe, even according to Petitioner, she was known to the

Government before Petitioner’s counsel allegedly identified her as a defense

witness.    As to Cavanaugh, assuming for the sake of argument that

Petitioner’s attorney identified him and that he was previously unknown to

the Government, Cavanaugh’s existence and relationship with Petitioner

supported Petitioner’s defense strategy at trial. Cavanaugh consistently

resided with Petitioner during the relevant period and was the person to

whom Petitioner would point as the alternative suspect. Petitioner testified

that he gave out his WiFi password to guests and that the WiFi password

was the same as his computer password. He further testified that he wrote

the WiFi password (and, therefore, his computer password) on a piece of

masking tape on the router. Petitioner testified that Cavanaugh knew the

password.    As such, to the extent that Petitioner’s counsel identified

Cavanaugh as witness, such decision fell well within the wide range of

reasonable professional assistance. Harrington, 562 U.S. at 104 (citation

omitted).


                                     17
      Finally, Petitioner does not ask for a new trial but only to plead guilty in

accordance with a previously offered plea agreement. As such, even if

Petitioner’s could show deficient performance and theoretical prejudice,

which he has not, Petitioner’s claim still fails.

      D.     Appeal

      Courts should ordinarily find ineffective assistance of counsel for failure

to raise claims on appeal only when “ignored issues are clearly stronger than

those presented.” Smith v. Robbins, 528 U.S. 259, 288 (2000) (internal

citation and quotation omitted). Appellate counsel is not required to assert

all non-frivolous issues on appeal. Griffin v. Aiken, 775 F.2d 1226, 1235 (4th

Cir. 1985). Rather, “it is the hallmark of effective appellate advocacy” to

winnow out weaker arguments and to focus on more promising issues.

Smith v. Murray, 477 U.S. 527, 536 (1986). Thus, “[a] decision with respect

to an appeal is entitled to the same presumption that protects sound trial

strategy.”   Pruett v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993).

Additionally, the petitioner still bears the burden of showing that there is a

reasonable probability that but for counsel’s failure to raise an issue on

appeal, the result of the proceeding would have been different, i.e., that he

would have prevailed on appeal. See Robbins, 528 U.S. at 285-86.




                                        18
      Petitioner claims that he received ineffective assistance of appellate

counsel because he was not consulted regarding the issues raised in his

appeal. [CV Doc. 1-6 at 1]. Petitioner, however, fails to state what issues

should have been raised or to show that there was a reasonable probability

that the outcome would have been different had those unspecified issues

been raised. Petitioner’s claim on this ground, therefore, fails and will be

dismissed.

IV.   CONCLUSION

      For the foregoing reasons, Petitioner’s Motion to Vacate is denied and

dismissed.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a

debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of


                                       19
appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.

                                      ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate, Set

Aside or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1] is DENIED and

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 and Section 2255 Cases, this Court declines to

issue a certificate of appealability.

      IT IS SO ORDERED.


                              Signed: April 30, 2021




                                           20
